DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the suction is strong enough to secure the sheet of glass to the suction frame during an acceleration or deceleration of at least 1500 mm/sec2”. The claim appears to only recite functional language and thus it is unclear what structure is intended by the limitation. The examiner has interpreted that any movable mold having suction means reads on the claim language.
Claim 14 recites “conveyor is adapted to confer upon the suction frame an acceleration or deceleration of at least 1500 mm/sec2”. The claim appears to only recite functional language and thus it is unclear what structure is intended by the limitation.
Claim 15 recites “the suction is able to hold the glass in position during an acceleration or deceleration”. The claim appears to only recite functional language and thus it is unclear what structure is intended by the limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11-15, 17-19, 21-22, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 9, 12, 13 of copending Application No. 16/093416. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is taught by copending claims 1, 2, and 12. Instant claim 2 is taught by copending claim 12. Instant claim 11 is taught by copending claim 9. Instant claim 12 is taught by copending claim 12. Instant claim 13 is taught by copending claim 1. Instant claim 14 is taught by copending claim 9. Instant claim 15 is taught by copending claim 13. Instant claim 17 is taught by copending claim 1. Instant claim 18 is taught by copending claim 13. Instant claim 19 is taught by copending claim 9. Instant claim 21 is taught by copending claim 1. Instant claim 22 is taught by copending claim 1. Instant claim 24 is taught by copending claim 1.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUSTER et al. (US 6,574,992).
Kuster teaches a suction frame for supporting a sheet of glass. Kuster teaches a contact path for receiving a periphery of an underside face of the sheet of glass (see figure 1), and comprising a suction system (col. 3 lines 46-49) adapted to apply suction to the underside face of the sheet of glass.
Regarding claim 2, figures 2 and 3 show the suction is applied through the contact path of the suction frame.
Regarding claim 3, the frame of figures 1-3 reads on a suction zone.
Regarding claim 4, figures 2 and 3 show at least one closed suction chamber under the contact path and orifices passing through the suction frame between the closed suction chamber and the contact path, the closed suction chamber being connected to the suction system (12).  
Regarding claim 5, Kuster teaches a blowing system (12) adapted to blow through at least a local blowing zone of the contact path of the suction frame.  
Regarding claim 6, figures 2 and 3 show at least one closed blowing chamber under the blowing zone of the contact path, orifices passing through the frame between 
Regarding claim 10, figure 1 shows a blowing device (12) allowing air to be blown through the contact path.  
Regarding claim 13, figures 1 and 5 show a device for transporting a sheet of glass comprising the suction frame and a conveyor (3) for conveying said suction frame.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7-9, 16, 17, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUSTER et al. (US 6,574,992) in view of FUKAMI et al. (US 2004/0107729).
Kuster teaches a suction frame for supporting a sheet of glass. Kuster teaches a contact path for receiving a periphery of an underside face of the sheet of glass (see figure 1), and comprising a suction system (col. 3 lines 46-49) adapted to apply suction to the underside face of the sheet of glass.
Fukami teaches a method and apparatus for bending a glass sheet. Fukami teaches a plenum (86 in figure 5) positioned below a central zone of the underside face of a sheet in order to impart thereto a pressure higher than atmospheric pressure (para. 0058).  It would have been obvious to one of ordinary skill in the art to modify the 
Regarding claim 8, Fukami teaches the suction is applied to the central zone of the sheet of glass through the inside of the suction frame (para. 0073).  
Regarding claim 9, Fukami teaches the plenum is able to impart a sub-atmospheric pressure (para. 0061).  
Regarding claim 16, Fukami teaches a heating enclosure (16) and a transport device (14). It would have been obvious to one of ordinary skill in the art to use a heating enclosure in the apparatus of Kuster because Kuster teaches that the suction frame is transported through a hot zone of a furnace (col. 3 lines 46-47) which the heating enclosure of Fukami would accomplish.
Regarding claim 17, Fukami teaches a bending support comprising the suction frame and a bending mold, one of the suction frame and the bending mold, being surrounded by the other one of the suction frame and the bending mold when viewed from above, at least one of the suction frame and the bending mold being able to be given a relative vertical movement with respect to the other. It would have been obvious to one of ordinary skill in the art to modify the apparatus of Kuster to include the bending support of Fukami teaches that this allows for better control of the bending of the glass sheet (para. 0073).
Regarding claim 20, see the discussion of claim 16 above. Kuster teaches that after transporting the glass to the hot zone of a furnace, the temperature is raised to the plastic deformation temperature of the glass and bending occurs (col. 3 lines 32-56).

Regarding claim 22, see the discussion of claim 17 above.
Regarding claim 23, Kuster teaches the conveyor causes the suction frame to move alternately from one position to another in the enclosure, pausing in each position (col. 3 lines 32-56).  
Regarding claim 24, Fukami teaches wherein the bending is performed by gravity bending (para. 0073).

Claim 11, 12, 14, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUSTER et al. (US 6,574,992).
Kuster teaches a suction frame for supporting a sheet of glass. Kuster teaches a contact path for receiving a periphery of an underside face of the sheet of glass (see figure 1), and comprising a suction system (col. 3 lines 46-49) adapted to apply suction to the underside face of the sheet of glass.
Regarding claims 11, 14 and 15, although Kuster does not specify the acceleration or deceleration of the suction frame, Kuster teaches that the suction frame is connected to a vacuum line; therefore it would have been obvious to one of ordinary skill in the art that the suction frame of Kuster would have been capable of creating a suction strong enough to secure the sheet of glass to the suction frame during an acceleration or deceleration of at least 1500 mm/sec2. Additionally, MPEP 2114 states that the manner of operating the device does not differentiate apparatus claims from the prior art. 

Regarding claim 18, Kuster teaches conveying the sheet of glass with the suction frame (col. 3 lines 31-34). It would have been obvious to one of ordinary skill in the art to apply suction to the sheet of glass by the suction system of the suction during transport of the glass sheet because it would reduce movement of the glass on the frame and Kuster teaches that edge deformation is a problem (col. 5-10).  
Regarding claim 19, see the discussion of claim 11 above.

Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-8 that the claim language of 11, 14, and 15 are clear and one of ordinary skill in the art would know what structure is intended by the language. The examiner disagrees. MPEP 2114 recites that the manner of operating the device does not differentiate apparatus claims from the prior art. It is unclear what new structural limitations are intended by the limitation. The examiner has interpreted that any movable mold having suction means reads on the claim language.
Applicant argues on pages 9-10 that Kuster does not include a suction system adapted to apply suction to the underside face of the sheet of glass during lateral acceleration or deceleration. Applicant argues that vacuum is applied only when the glass is resting on the forming frame and not when the forming frame is moved to the quenching station. MPEP 2114 recites that the manner of operating the device does not differentiate apparatus claims from the prior art. It is unclear what new structural limitations are intended by the limitation. Since figure 1 shows that the mold comprises . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741